Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–2 have been submitted for examination.  
Claims 1 has been examined and rejected. 
Claim 2 has been objected to. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,715,868 in view of Miyazaki (US 2009/0040287).
The difference between the instant and conflicting patent claim is the addition of limitation “and wherein the first video output interface is an HDMI interface.” in the instant claim. See the table below:
US 17/239,736  Claim 1
US 10,715,868 Claim 1
A content receiving apparatus comprising: a first content receiver configured to receive contents and control information regarding content protection for the contents received by the first content receiver, which are transmitted in a first transmission method; a second content receiver configured to receive contents and control information regarding content protection for the contents received by the second content receiver, which are transmitted in a second transmission method, the second transmission method being different from the first transmission method; a storage configured to store the contents received by the first content receiver or the second content receiver; a first video output interface configured to output, to first external equipment, video of the contents received by the first content receiver or the second content receiver, or video of the contents stored by the storage; a second video output interface configured to output, to second external equipment, video of the contents received by the first content receiver or the second content receiver, or video of the contents stored by the storage, the second video output interface being a different type of interface from the first video output interface; and a controller, wherein a first type of content protection is applicable for the first video output interface, wherein at least two levels of content protection in the first type of content protection are applicable for the first video output interface, wherein a second type of content protection is applicable for the second video output interface, the second type of content protection being different from the first type of content protection, wherein at least two levels of content protection in the second type of content protection are applicable for the second video output interface, wherein control states of the storage, the first video output interface, and the second video output interface by the controller include: a first video outputting process state in which the storage does not store the contents and the contents are outputted from the first video output interface or the second video output interface to the first external equipment; a storing process state in which the storage stores the contents; and a second video outputting process state in which the contents are outputted from the first video output interface or the second video output interface to the second external equipment after a storing process for the contents by the storage, 

A broadcast receiving apparatus comprising: a first broadcast receiver configured to receive control information regarding contents of digital broadcasting and content protection for the contents, which are transmitted in a first transmission method; a second broadcast receiver configured to receive control information regarding contents of digital broadcasting and content protection for the contents, which are transmitted in a second transmission method, the second transmission method being different from the first transmission method; a storage configured to store the contents received by the first broadcast receiver or the second broadcast receiver; a first video output interface configured to output, to external equipment, video of the contents received by the first broadcast receiver or the second broadcast receiver, or video of the contents stored by the storage; and a second video output interface configured to output, to external equipment, video of the contents received by the first broadcast receiver or the second broadcast receiver, or video of the contents stored by the storage, the second video output interface being a different type of interface from the first video output interface; and a controller, wherein a first type of content protection is applicable for the first video output interface, wherein at least two levels of content protection in the first type of content protection are applicable for the first video output interface, wherein a second type of content protection is applicable for the second video output interface, the second type of content protection being different from the first type of content protection, wherein at least two levels of content protection in the second type of content protection are applicable for the second video output interface, wherein control states of the storage, the first video output interface, and the second video output interface by the controller include: a first video outputting process state in which the storage does not store the contents and the contents are outputted from the first video output interface or the second video output interface to the external equipment; a storing process state in which the storage stores the contents; and a second video outputting process state in which the contents are outputted from the first video output interface or the second video output interface to the external equipment after a storing process for the contents by the storage, 


wherein the controller is configured to execute switching of the levels of the content protecting processes for the first video output interface in accordance with a number of pixels of the video of the contents received by the first content receiver in the first video outputting process state, 
wherein the controller is configured to execute switching of the levels of the content protecting processes for both the first video output interface and the second video output interface in accordance with a number of pixels of the video of the contents received by the first broadcast receiver in the first video outputting process state, 
wherein the controller is configured to execute switching of the levels of the content protecting processes for both the first video output interface and the second video output interface in accordance with the number of pixels of the video of the contents in the second video outputting process state, wherein the number of pixels of a threshold value to execute the switching of the levels of the content protecting processes is equal between the first video outputting process state and the second video outputting process state, 
wherein the controller is configured to execute switching of the levels of the content protecting processes for both the first video output interface and the second video output interface in accordance with the number of pixels of the video of the contents even in the second video outputting process state, wherein the number of pixels of a threshold value to execute the switching of the levels of the content protecting processes is equal between the first video outputting process state and the second video outputting process state, and 
wherein the protecting process in the first video outputting process state and the second video outputting process state for the contents with a number of pixels that is equal to or less than the number of pixels of the threshold value in the contents received by the first content receiver is common to the protecting process in the first video outputting process state and the second video outputting process state for the contents received by the second content receiver, for each of the first video output interface and the second video output interface, 
wherein the protecting process in the first video outputting process state and the second video outputting process state for the contents with a number of pixels that is equal to or less than the number of pixels of the threshold value in the contents received by the first broadcast receiver is common to the protecting process in the first video outputting process state and the second video outputting process state for the contents received by the second broadcast receiver, for each of the first video output interface and the second video output interface.
and wherein the first video output interface is an HDMI interface.


            
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize limitation and wherein the first video output interface is an HDMI interface in the device of the conflicting patent claim, because HDMI is in widespread use as an output interface for broadcast receivers, as taught by Miyazaki (¶¶ [0019–20]).  

Claim 1 is further rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,019,400 in view of Miyazaki (US 2009/0040287).
The difference between the instant and conflicting patent claim is the addition of limitation “and wherein the first video output interface is an HDMI interface.” in the instant claim. See the table below:
US 17/239,736  Claim 1
US 11,019,400  Claim 1
A content receiving apparatus comprising: a first content receiver configured to receive contents 



wherein the controller is configured to execute switching of the levels of the content protecting processes for both the first video output interface and the second video output interface in accordance with a number of pixels of the video of the contents received by the first content receiver in the first video outputting process state, 
wherein the controller is configured to execute switching of the levels of the content protecting processes for both the first video output interface and the second video output interface in accordance with the number of pixels of the video of the contents in the second video outputting process state, wherein the number of pixels of a threshold value to execute the switching of the levels of the content protecting processes is equal between the first video outputting process state and the second video outputting process state, 
wherein the controller is configured to execute switching of the levels of the content protecting processes for both the first video output interface and the second video output interface in accordance with the number of pixels of the video of the contents in the second video outputting process state, wherein the number of pixels of a threshold value to execute the switching of the levels of the content protecting processes is equal between the first video outputting process state and the second video outputting process state, and
wherein the protecting process in the first video outputting process state and the second video outputting process state for the contents with a number of pixels that is equal to or less than the number of pixels of the threshold value in the contents received by the first content receiver is common to the protecting process in the first video outputting process state and the second video outputting process state for the contents received by the second content receiver, for each of the first video output interface and the second video output interface, 
wherein the protecting process in the first video outputting process state and the second video outputting process state for the contents with a number of pixels that is equal to or less than the number of pixels of the threshold value in the contents received by the first content receiver is common to the protecting process in the first video outputting process state and the second video outputting process state for the contents received by the second content receiver, for each of the first video output interface and the second video output interface.
and wherein the first video output interface is an HDMI interface.


               
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize limitation and wherein the first video output interface is an HDMI interface in the device of the conflicting patent claim, because HDMI is in widespread use as an output interface for broadcast receivers, as taught by Miyazaki (¶¶ [0019–20]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679. The examiner can normally be reached Monday - Thursday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426